Citation Nr: 0739716	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-34 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1954 to November 
1957.  He died in May 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.


FINDINGS OF FACT

1.  According to the Certificate of Death, the immediate 
cause of the veteran's death in May 2002 as multiple myeloma 
with an onset of approximately 1.5 years prior to death; no 
other causes were listed.

2.  At the time of the veteran's death, service connection 
had been established for a right eye disability.

3.  The veteran's multiple myeloma was manifested over 40 
years following his separation from service.

4.  The medical evidence reflects that it is unlikely that 
the veteran's multiple myeloma could be attributed to his 
level of exposure to ionizing radiation in service.

5.  The disorder that resulted in the veteran's death, i.e. 
multiple myeloma, is unrelated to radiation exposure during 
active duty.




CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is denied.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 1310, 5103A, 5103(a) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.309, 3.311, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007), must be examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a letter dated in February 2004.  An August 
2002 letter also informed the claimant of the information and 
evidence necessary to substantiate a claim of service 
connection for the cause of death. 

The Board observes that, in Hupp v. Nicholson, 21 Vet. App 
342 (2007), the United States Court of Appeals for Veterans 
Claims (Court) recently expanded the VCAA notice requirements 
for a DIC claim.  In Hupp, the Veterans Court held that VA is 
not relieved of providing section 5103(a) notice merely 
because the appellant had provided some evidence relevant to 
each element of his or her claim in his or her application 
for benefits.  The Court noted in Hupp that 38 U.S.C.A. § 
5103(a) required the Secretary to notify the claimant of any 
information not previously provided to the Secretary that is 
necessary to substantiate the claim.  The Court held in Hupp 
that there is no preliminary obligation on the part of VA to 
perform a pre-decisional adjudication of the claim prior to 
providing section 5103(a) notice; however, the Court found 
that the section 5103(a) notice must be "responsive to the 
particular application submitted."  The Court observed in 
Hupp that there was a "middle ground" between a pre-
decisional adjudication and boilerplate notice addressing 
section 5103(a) compliance.

The Court determined in Hupp that, when adjudicating a claim 
for DIC, VA must perform a different analysis depending upon 
whether a veteran was service-connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a DIC case must include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.

In addition, the Court found in Hupp that the content of the 
section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  While VA 
is not required to assess the weight, sufficiency, 
credibility, or probative value of any assertion made in the 
claimant's application for benefits, the Court held in Hupp 
that the section 5103(a) notice letter should be "tailored" 
and must respond to the particulars of the application 
submitted.

A review of the claims file shows that the RO provided the 
appellant with sufficient VCAA notice in accordance with the 
requirements in Hupp in the aforementioned August 2002 
letter.  In short, this letter was "tailored" to the 
information provided by the claimant when she filed her 
application for VA benefits and it notified her of the 
information and evidence necessary to substantiate her claim, 
in light of the deceased veteran's service-connected 
disabilities and evidence then of record.  Id. 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Upon receipt of an application for a claim of service 
connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In this case, the 
appellant did not receive notice concerning the degree of 
disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the appellant 
has been afforded the appropriate information in order to 
advance any contentions regarding his claim of service 
connection.  In terms of any notification regarding 
downstream elements, because of the denial of the issue 
below, any such downstream elements are rendered moot; thus, 
the claimant is not prejudiced by the Board's consideration 
of the pending issue.  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), notice must also 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini, 18 Vet. App. at 121.  In this 
case, this has been fulfilled by the aforementioned February 
letter, which generally advised the appellant to provide the 
RO with any evidence that might support her claim.  Although 
this notice was provided to the claimant following the rating 
decision on appeal, any possible prejudice resulting from 
this timing error has been cured by readjudication in a July 
2004 Statement of the Case.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (specifically declining to address harmless 
error doctrine).  

VA is also required to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2007).  The RO has obtained all 
of the deceased veteran's VA medical records and all private 
records identified by the claimant.  She has not indicated 
the presence of any outstanding relevant records and has not 
requested VA's assistance in obtaining any other evidence.  
VA has obtained a medical opinion through the VA 
Undersecretary for Benefits in furtherance of substantiating 
the claim on appeal.

The Board acknowledges that attempts were made to secure the 
veteran's service medical records (SMRs).  The National 
Personnel Records Center (NPRC), however, responded that the 
deceased veteran's SMRs, were missing, unavailable, and 
destroyed in the St. Louis fire in 1973.

When SMRs are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  Under such circumstances, the 
Court has held that VA has a heightened duty "to consider 
the applicability of the benefit of the doubt rule, to assist 
the claimant in developing the claim, and to explain its 
decision when the veteran's medical records have been 
destroyed."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this 
regard, the Board notes that VA has obtained dosimetry 
estimations from the Air Force, that all procedures to obtain 
missing in-service records were correctly followed, and that 
all efforts have been exhausted to the point that that 
further attempts to obtain in-service records would be 
futile.

Given the preceding, VA satisfied its duties to the appellant 
given the circumstances of this case.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2007).  A service-connected disability is considered to have 
been the principal cause of death when that disability, 
"singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto."  38 C.F.R. § 3.312(b) (2007).  To be a 
contributory cause of death, the disability must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c) (2007).

Under 38 C.F.R. § 3.309(d), service incurrence may be 
presumed on a radiation basis for certain specified diseases 
when the disease becomes manifest in a "radiation-exposed 
veteran" who participated in a "radiation-risk activity."  
See also 38 U.S.C.A. § 1112(c) (West 2002).

A claimant may also establish a claim under 38 C.F.R. § 3.311 
if he was exposed to ionizing radiation while in service, 
subsequently developed one of the radiogenic diseases listed, 
and the disease manifested during the requisite latency 
period.  See 38 C.F.R. § 3.311(b) (2007).  For the purpose of 
this analysis, radiogenic diseases include those diseases 
listed under 38 C.F.R. § 3.311(b)(1).

Another basis upon which one may establish service connection 
for radiation exposure is provided under the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), which permits service connection with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Analysis

The claimant contends that the veteran's cause of death, 
multiple myeloma, is directly related to exposure to ionizing 
radiation in service.  She does not assert that the veteran 
incurred this disease in service, but rather that exposure to 
ionizing radiation is the only apparent cause of the deceased 
veteran's multiple myeloma.  

Prior to the veteran's death, he had been pursuing a claim of 
entitlement to service connection for multiple myeloma.  Of 
record is a March 2001 letter authored by Roger G. Santala, 
M.D., who was then treating the veteran.  In this letter, Dr. 
Santala stated that the veteran recently had been diagnosed 
as having multiple myeloma and that it was his understanding 
that it might be service connected because of his military 
career.  The Board notes that the record contains much 
medical evidence regarding diagnosis and treatment of 
multiple myeloma, beginning in 2001, but this letter is the 
only private medical evidence regarding attribution of 
multiple myeloma to service.  

The veteran died in May 2002.  Multiple myeloma is listed as 
the immediate cause of death on his death certificate.  The 
approximate interval between the onset of multiple myeloma 
and death was 1.5 years.  There were no underlying causes of 
death noted.  

Of record is an August 2002 ionizing dose reconstruction 
report from the Air Force.  In this report, it was noted that 
the Air Force did not routinely perform radiation dosimetry 
reports for its units that performed nuclear weapons 
maintenance, loading and transportation operations because 
the expected exposures were below guidelines that would have 
necessitated dosimetry.  Based upon studies, it was noted 
that typical exposures were below 0.1 rem per year for 
personnel who performed weapons-related work, with the 
majority of workers below 0.5 rem per year.  Based upon the 
deceased veteran's in-service activity, it was estimated that 
the dose to him would not have been more than 0.3 rem whole 
body deep dose for his three-year period of service.  

Following acquisition of this dosimetry estimate, in January 
2003, VA obtained a medical opinion regarding attribution of 
multiple myeloma to the veteran's in-service exposure to 
ionizing radiation.  The physician opened by noting that it 
was estimated that the veteran was exposed to a dose of 
ionizing radiation of 0.3 rem.  The physician then noted 
literature indicating increased rates of multiple myeloma and 
mortality among Japanese A-bomb survivors, at doses as low as 
50 rads.  It was lastly noted that more recent studies had 
questioned whether multiple myeloma was related to radiation 
exposure.  Based upon this medical literature and the 
veteran's estimated radiation exposure, the physician 
concluded that it was unlikely that the cause of the 
veteran's death (multiple myeloma) could be attributed to 
exposure to ionizing radiation in service. 

Turning first to the provisions of 38 C.F.R. § 3.309(d), 
service incurrence may be presumed on a radiation basis for 
certain specified diseases when the disease becomes manifest 
in a "radiation-exposed veteran" who participated in a 
"radiation-risk activity."  See also 38 U.S.C.A. § 1112(c) 
(West 2002).  In this case, the Board finds that the 
provisions of 38 C.F.R. § 3.309 do not apply.  Although the 
veteran was diagnosed as having one of the diseases specific 
to "radiation-exposed" veterans, i.e. multiple myeloma, 
there is no evidence that he participated in a "radiation-
risk" activity as defined by the regulation.  Specifically, 
as his military service took place from 1954 to 1957, the 
references to Nagasaki and Hiroshima, internment as a POW in 
Japan during WWII, and work at the various gaseous diffusion 
plants in 1991-1992 are not for application.  In addition, 
the evidence does not show, nor has the claimant alleged, 
that the veteran participated in atmospheric detonation of a 
nuclear device, other nuclear testing operations listed in 
the regulations, or that he was involved in ship 
decontamination.  Therefore, the Board finds that the 
appellant's claim cannot be granted under the provisions of 
38 C.F.R. § 3.309.

On the other hand, the appellant may establish a claim under 
38 C.F.R. § 3.311 if the veteran was exposed to ionizing 
radiation while in service, subsequently developed one of the 
radiogenic diseases listed, and the disease became manifested 
during the requisite latency period.  See 38 C.F.R. § 
3.311(b) (2007).  For the purpose of this analysis, 
radiogenic diseases include those diseases listed under 
38 C.F.R. § 3.311(b)(1).

After a review of the claims file, the Board finds that the 
veteran met the threshold elements of 38 C.F.R. § 3.311(b), 
which required exposure to ionizing radiation as claimed, and 
that he developed a radiogenic disease, five or more years 
after exposure.  In this case, the evidence shows that he was 
exposed to ionizing radiation during his approximate 3 year 
period of service.  In addition, multiple myeloma is listed 
as a radiogenic disease and was diagnosed well after 5 years 
following the claimed exposure.  Accordingly, 38 C.F.R. § 
3.311 is for application.

Under the provisions mandated by 38 C.F.R. § 3.311 , the 
claim was referred to the Under Secretary of Health for a 
dose estimate and a medical opinion of whether it was as 
likely, unlikely, or as likely as not, that the veteran's 
multiple myeloma resulted from exposure to radiation in 
service.  The medical opinion concluded that it was unlikely 
that the veteran's multiple myeloma could be attributed to 
0.3 rem exposure to ionizing radiation.  Based on the above 
medical determination of essentially no correlation between 
the veteran's exposure to ionizing radiation and diagnosis of 
multiple myeloma, the Board finds that the claim must be 
denied under the provisions of 38 C.F.R. § 3.311.

With respect to the last basis to establish service connected 
for multiple myeloma due to radiation exposure, the Board 
finds that the claim must be denied.  A review of the 
relevant clinical evidence of record does not reveal any 
evidence which would lead to a conclusion that service 
connection for multiple myeloma is warranted.  In this 
regard, the Board acknowledges the statement of Dr. Santala 
that attempts to relate multiple myeloma to in-service 
exposure to ionizing radiation; however, the Board finds that 
the January 2003 negative opinion outweighs Dr. Santala's 
conclusion.  The Board may appropriately favor the opinion of 
one competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  In this regard, the Board finds 
the January 2003 opinion to be more probative because it is 
based upon a dosimetry estimate, a review of applicable 
scientific literature and of the entire claims file.  Dr. 
Santala's opinion, while favorable, is a bare conclusion with 
no rationale and thus provides no basis for its conclusion.  
Moreover, the Board places significant probative value on the 
over 40-year gap between discharge from military service and 
the first diagnosis of multiple myeloma and finds that the 
post-service symptomatology is too remote in time to support 
a finding of in-service onset, particularly given the lack of 
continuity of symptomatology during the multi-year gap 
between military discharge in 1957 and the first diagnosis of 
multiple myeloma in 2001.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).  Accordingly, because the 
evidence weighs against attribution of the cause of the 
veteran's death, i.e. multiple myeloma, to in-service 
exposure to ionizing radiation, the claim must be denied.  

In reaching this decision, the Board has considered the 
claimant's assertions regarding attribution of multiple 
myeloma to in-service exposure to ionizing radiation, but the 
resolution of issues that involve medical knowledge, such as 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layperson is generally not capable of opining on 
matters requiring medical knowledge).  As such, the 
claimant's assertions regarding the etiology of multiple 
myeloma are not competent medical evidence.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


